Dissenting Opinion by
Judge Colins :
I agree with the majority’s position that the psychiatric information sought would he “discoverable in the other litigation.” However, any discovery sought in the trespass action would be subject to the appropriate provisions of the Rules of Civil Procedure, and subject to supervision by an independent member of the Judiciary. No comparable provisions exist under the Unemployment Compensation Statutes.
It is apparent that the employer was attempting to use this request for psychiatric examination as a means of circumventing the procedural safeguards provided in Pa. R.C.P. No. 4001, et seq.
This constitutes an unreasonable request, and, as such, I respectfully disagree with the scholarly and well-argued opinion of the majority.